Title: To Alexander Hamilton from Robert Morris, 17 February 1798
From: Morris, Robert
To: Hamilton, Alexander



Alexr Hamilton Esqr
Philada Feby 17th 1798
Dear Sir

The bearer hereof Mr James Rees takes with him the deed for the genesee land which is to be lodged with you for my son Thomas and it may either be lodged with you as an Escrow to secure in the first instance the payment of the bala due to you which is $6002 as ⅌ the accot which is forwarded to Thomas so that you and he may settle and the remainder of the purchase money is to be paid to me but if Tom wants the deed not to be lodged as an escrow, for my part I shall be content with such arrangements as you & he may agree for
Your Obedt hble servt

RM

